 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 390 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Recognizing the Winston Churchill Memorial and Library in Fulton, Missouri, as America’s National Churchill Museum, and commending its efforts to recognize the importance of the historic legacy of Sir Winston Churchill and to educate the people of the United States about his legacy of character, leadership, and citizenship. 
 
 
Whereas the Winston Churchill Memorial and Library in Fulton, Missouri, was built in 1964 and opened to the public in 1969 to honor Sir Winston Churchill and to commemorate his famous speech, the Sinews of Peace; 
Whereas it was during the delivery of the Sinews of Peace speech on the campus of Westminster College, in Fulton, in 1946, that Sir Winston Churchill uttered the famous phrase, an iron curtain has descended, capturing the essence of the emerging Cold War; 
Whereas Westminster College built the original Winston Churchill Memorial, and is responsible for the finances, operations, and collections management of the Winston Churchill Memorial and Library; 
Whereas the Winston Churchill Memorial and Library closed for significant renovations in 2005, and was transformed into a state-of-the-art museum that reopened on March 5, 2006, in recognition of the 60th anniversary of Sir Winston Churchill’s delivery of the Sinews of Peace speech; 
Whereas the Winston Churchill Memorial and Library now features many new exhibits and an expanded research library and archives, which more effectively incorporate the many thousands of historical resources that the Memorial and Library possesses; 
Whereas the Winston Churchill Memorial and Library now better honors Sir Winston Churchill’s contributions to the fields of art and literature and provides an enhanced historical and political analysis of his career because of the recent renovations and improvements; 
Whereas the leadership of Sir Winston Churchill during World War I, World War II, and the Cold War played a vital role in shaping the history of the United States and the world, and sacrifices made by Sir Winston Churchill and other leaders during those conflicts preserved liberty, democracy, and other founding principles of the United States for generations to come; 
Whereas the Lessons of Leadership educational outreach programs offered by the Winston Churchill Memorial and Library use the resources of the Memorial and Library to educate teachers and students about the life and leadership of Sir Winston Churchill throughout World War I, World War II, and the Cold War by means of on-site visits, classroom curriculum development, distance learning, and other educational initiatives; 
Whereas Sir Winston Churchill’s mother was a United States citizen and he was proud of his heritage from and connections to the United States; and 
Whereas President John F. Kennedy, in 1963, declared Sir Winston Churchill an Honorary Citizen of the United States, the first person to be so honored: Now, therefore, be it  
 
That the House of Representatives recognizes— 
(1)the Winston Churchill Memorial and Library in Fulton, Missouri, as America’s National Churchill Museum; 
(2)the importance of the continuing collection, preservation, and interpretation of the historical materials held by the Winston Churchill Memorial and Library toward enhancing the knowledge and understanding of Sir Winston Churchill’s historic legacy; and 
(3)the immense historical importance of World War I, World War II, and the Cold War, and commends the Lessons of Leadership offered by the Winston Churchill Museum and Library educational outreach programs about the life and leadership of Sir Winston Churchill during those conflicts. 
 
Lorraine C. Miller,Clerk.
